KNAPPEN, Circuit Judge.
I concur in the foregoing opinion of Judge SEVERENS upon the construction thereof that what is there said regarding the defendant’s failure to conform to the limitations imposed upon him is confined to the situation existing at the time of the filing of the bill in the case before this court (which .was December 26, 1908), and which situation continued until after the final decree and injunction in the Massachusetts case (which were made and issued April 21, 1909), at some time after which date the defendant changed the title-pages and inscriptions of his new issues of dictionaries, as well as of his new advertising matter, for the apparent purpose of conforming to the injunction in the Massachusetts case. I think defendant’s liability is to be tested by reference to the requirements of that final decree and injunction.